Case: 14-13043    Date Filed: 04/16/2015   Page: 1 of 2


                                                             [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 14-13043
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 5:12-cr-00457-RDP-TMP-1


UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

JOSEPH WAYNE KING,

                                                              Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                      for the Northern District of Alabama
                          ________________________

                                 (April 16, 2015)

Before JORDAN, JILL PRYOR and KRAVITCH, Circuit Judges.

PER CURIAM:

      Robert B. Tuten and Mickey J. Gentle, appointed counsel for Joseph Wayne

King in this direct criminal appeal, have filed a motion to withdraw from further

representation of King, supported by a brief prepared pursuant to Anders v.
              Case: 14-13043    Date Filed: 04/16/2015   Page: 2 of 2


California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Because

independent examination of the entire record reveals no arguable issues of merit,

counsels’ motion to withdraw is GRANTED, and King’s conviction and sentence

are AFFIRMED.




                                         2